ORDER
DAUGHERTY, District Judge.
The above Petitioner has mailed to this Court for filing in forma pauperis, a Petition for Habeas Corpus. The Petitioner is a prisoner confined by and in the State of Texas. The relief sought by the Petition is that he be discharged from a detainer placed on him as a Texas prisoner by the State of Oklahoma by dismissing the Oklahoma criminal charge on which the detainer is based.
This Court is without jurisdiction to dismiss the Oklahoma criminal case. The forum to which the Petitioner should make his request is the Oklahoma Court involved. Vaughn v. State of Missouri, 265 F.Supp. 933 (W.D.Mo.1967). In this connection, see Huston v. Kansas, 390 F.2d 156 (Tenth Cir. 1968) ; Smith v. Hooey, 393 U.S. 374, 89 S.Ct. 575, 21 L.Ed.2d 607 (1969) and Naugle v. Freeman, 450 P.2d 904 (Okl.Cr.App.1969).
Pursuant to 28 United States Code 1915, the Court will not permit the filing of said Petition in this Court in forma pauperis for the reasons that said Petition is frivolous and Petitioner can make no rational argument on the law involved in the relief he requests of this Court nor on the facts involved therein. He thus has no right to proceed in forma pauperis. Tidmore v. Taylor, 323 F.2d 88 (Tenth Cir. 1963); Blair v. People of the State of California, 340 F.2d 741 (Ninth Cir. 1965); Durham v. United States, 400 F.2d 879 (Tenth Cir. 1968).